Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-13-00248-CV

                  IN RE NORTH EAST INDEPENDENT SCHOOL DISTRICT

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: May 22, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 19, 2013, Relator North East Independent School District (“NEISD”) filed a

petition for writ of mandamus. On March 12, 2013, the trial court granted a protective order

regarding the oral deposition of Real Party in Interest and Plaintiff Alejandra Campista. The

order required the deposition of Campista to be taken at her attorney’s office instead of at

NEISD’s attorney’s office as the deposition had been noticed. NEISD contends the trial court

erred in granting the protective order in the absence of evidence showing the noticed location

would cause Campista to suffer “undue burden, unnecessary expense, harassment, annoyance, or

invasion of personal, constitutional, or property rights.” See TEX. R. CIV. P. 192.6(b)(3).


1
  This proceeding arises out of Cause No. 2012-CI-17627, Alejandra Campista v. North East Independent School
District, pending in the 37th Judicial Court, Bexar County, Texas, the Honorable Michael Mery presiding.
However, the record indicates the Honorable Laura Salinas, presiding judge of the 166th Judicial District Court,
Bexar County, Texas presided over the hearing, but the order complained of was signed by the Honorable Solomon
J. Casseb III, presiding judge of the 288th Judicial District Court, Bexar County, Texas.
                                                                                    04-13-00248-CV


       However, in order for a relator to be entitled to mandamus relief, it must establish both

the trial court abused its discretion and it lacks an adequate remedy by appeal. See In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 125 (Tex. 2004) (orig. proceeding). As a general

rule, mandamus relief is not available to correct an incidental trial court ruling when there is an

adequate remedy by appeal. In re Entergy Corp., 142 S.W.3d 316, 320 (Tex. 2004) (orig.

proceeding). “Mandamus review of incidental, interlocutory rulings by the trial courts unduly

interferes with trial court proceedings, distracts appellate court attention to issues that are

unimportant both to the ultimate disposition of the case at hand and to the uniform development

of the law, and adds unproductively to the expense and delay of civil litigation.”           In re

Prudential, 148 S.W.3d at 136. On the other hand, “[m]andamus review of significant rulings in

exceptional cases may be essential to preserve important substantive and procedural rights from

impairment or loss, allow the appellate courts to give needed and helpful direction to the law that

would otherwise prove elusive in appeals from final judgments, and spare private parties and the

public the time and money utterly wasted enduring eventual reversal of improperly conducted

proceedings.” Id.

       The Supreme Court has consistently maintained that “[a]voiding interlocutory appellate

review of errors that, in the final analysis, will prove to be harmless, is one of the principal

reasons that mandamus should be restricted.” Walker v. Packer, 827 S.W.2d 833, 843 (Tex.

1992) (orig. proceeding); see also In re AIU Ins. Co., 148 S.W.3d 109, 118 (Tex. 2004). Relator

has failed to establish this is more than an incidental trial court ruling that warrants mandamus

relief. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




                                               -2-